Exhibit 10.1

 

LOGO [g370511g70j37.jpg]    Serena Software, Inc.

April 16, 2012

Mr. Joseph Passarello

 

 

 

 

Dear Joe,

Serena Software, Inc. (“Serena”) is pleased to extend this offer of employment
to you for the position of Senior Vice President, Finance and Chief Financial
Officer, reporting directly to me. You will also serve as Principal Financial
Officer and Principal Accounting Officer for SEC reporting purposes. The terms
of your employment include the following:

Your base salary will be $13,125.00 before applicable payroll taxes, tax
withholdings and voluntary deductions, payable on a semi-monthly basis on about
the 15th and last day of each month.

You will be eligible to receive an annual cash incentive bonus based on an
annual target bonus equal to 70% of your annual base salary. Your annual target
bonus is based upon 100% achievement of Serena’s annual EBITA (earnings before
interest, taxes and amortization) target, weighted at 50%, and annual Net
License Revenue target, weighted at 50%. Your target bonus will be prorated
based on the number of days of your employment in Fiscal Year 2013. The actual
bonus payment will be made on an annual basis. The details of your annual cash
incentive plan will be documented separately. The foregoing performance metrics
are subject to revision by Serena’s Compensation Committee as part of Serena’s
annual executive compensation review.

Subject to the approval of Serena’s Board of Directors, you will be granted
(i) stock options to purchase 750,000 shares of Serena’s common stock under
Serena’s Amended and Restated 2006 Stock Incentive Plan (“Stock Plan”), of which
60% (450,000 shares) will be performance-based options and 40% (300,000 shares)
will be time-based options pursuant to the terms of Serena’s Time and
Performance Option Agreement; and (ii) 100,000 restricted stock units under the
Stock Plan pursuant to the terms of Serena’s Restricted Stock Unit Agreement.
The exercise price of the stock options will be equal to the fair market value
of Serena’s common stock on the date of grant, as determined by Serena’s Board
of Directors. Copies of the Stock Plan and standard forms of the Time and
Performance Option Agreement and Restricted Stock Unit Agreement, and a summary
of the Stock Plan and Management Stockholders Agreement, are enclosed with this
letter.

 

1900 Seaport Boulevard, Redwood City, California 94063-5587    T 650.481.3400  F
650.481.3700 www.serena.com   



--------------------------------------------------------------------------------

You will be eligible to participate in Serena’s Employee Benefits Plans, which
include vacation, health care, life insurance and a 401(k) plan.

You will be eligible to participate in Serena’s change-in-control executive
benefits program, which provides for 12 months of salary continuation, annual
target bonus (plus a prorated portion of the annual target bonus for the year in
which a change in control occurs) and health coverage in the event that your
employment is terminated without cause or you resign for good reason within
twelve (12) months following a change-in-control of Serena. These severance
benefits will be contingent upon your execution of a release of claims and
compliance with certain restrictive covenants, including limited transition
services and non-disparagement, non-competition and non-solicitation
arrangements covering the duration of the salary continuation period. These
benefits are subject to you entering into a separate change-in-control agreement
with Serena, which will control over any contrary terms set forth in this
paragraph. The vesting of your restricted stock units will accelerate in full
upon a Change in Control (as defined in the Stock Plan) and will otherwise be
governed by the Restricted Stock Unit Agreement and Stock Plan. The vesting of
your stock options upon a Change in Control will be governed by the Time and
Performance Option Agreement and Stock Plan.

You will be required to execute Serena’s Code of Conduct, Confidentiality and
Assignment of Inventions Agreement and Arbitration Agreement, which will be
provided to you separately before your first day of employment.

Employment with Serena is on an at-will basis. You are free to terminate your
employment for any reason at any time with or without prior notice. Similarly,
Serena can terminate the employment relationship with or without cause or
notice.

This offer letter and the commencement of your employment with Serena are
subject to and conditioned upon approval by the Compensation Committee of the
Board of Directors and the successful completion of a background check.

This written offer constitutes all of the material terms of your compensation
and supersedes any previous verbal commitments. The terms of this offer may only
be changed by written amendment to this offer letter signed by Serena’s
President and CEO, although the Board of Directors (or the Compensation
Committee of the Board of Directors, as applicable) may from time to time, in
its sole discretion, adjust the compensation paid and benefits made available to
you and its other executive officers. This offer letter is an offer of
employment and is not intended and shall not be construed as establishing a term
or contract of employment.

Upon your acceptance of this offer letter, please return the signed original to
me and retain a copy for your records. This employment offer will expire on
April 16, 2012.

 

Page 2 of 3



--------------------------------------------------------------------------------

Joe - your experience and talents will be a strong addition to our company. We
are excited about you joining our team and look forward to your contribution.
Please call either myself or Alison with any questions that you may have.

Sincerely,

/s/ John Nugent

John Nugent

President and Chief Executive Officer

I accept this offer and expect to start my employment on May 8, 2012. No person
has made any promise, representation, inducement or other offer to encourage me
to join the company other than the terms set forth above. Except to the extent
Serena is legally required to disclose the terms of my compensation and
employment, I understand that this offer is confidential and will not disclose
the terms of this offer to any third party other than my financial, tax and
legal advisors.

 

Accepted:  

/s/ Joseph Passarello

  Joseph Passarello Date:   April 16, 2012

 

Page 3 of 3